Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered on or about September 19, 2006, which denied defendant’s motion for DNA testing pursuant to CPL 440.30 (1-a), unanimously affirmed.
CPL 440.30 (1-a), which provides a procedure for convicted defendants to seek DNA testing, is inapplicable to persons who pleaded guilty (see People v Byrdsong, 33 AD3d 175 [2006], lv denied 7 NY3d 900 [2006]). Since defendant pleaded guilty, he may not avail himself of the provisions of the statute. Contrary to defendant’s argument, this Court, in its previous decision noting the appropriate procedure for defendant to seek DNA testing (Matter of Lebron v Smith, 17 AD3d 195 [2005], lv dismissed 5 NY3d 737 [2005]), did not rule that he is entitled to such testing. We have considered and rejected defendant’s remaining arguments. Concur—Lippman, P.J., Tom, Nardelli, Gonzalez and Kavanagh, JJ.